DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nunez (US Patent 8,690,749).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 13-14, 16-17, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siess (US Publication 2008/0103591) in view of Evans et al. (US Publication 2013/0053623) and Nunez (US Patent 8,690,749).
Regarding claims 1 and 16, Siess discloses an apparatus/method comprising: a tube configured to traverse an aortic valve of a subject, such that a proximal end of the tube is disposed within an aorta of the subject and a distal end of the tube is disposed within a left ventricle of the subject (e.g. Figs 10-12 and [0041] primarily arranged flow openings 40 is located inside the aorta; [0043] distal end of blood pump comprising flow openings 38 is located in left ventricle), the tube comprising a blood-impermeable material (e.g. [0029] impeller and distal portion of shaft and catheter are enclosed by an envelope, preferably made of polyurethane (blood impermeable)); an impeller configured to be disposed inside the tube, the impeller being configured to rotate such as to pump blood from the left ventricle to the aorta (e.g. [0030] envelope 24 comprises an annular bulge 30, the impeller 20 rotating in said bulge; Fig. 10 - arrows indicate direction of blood flow into aorta), and the impeller comprising at least one impeller blade; (e.g. Fig. 9  and [0035] impeller vanes  54; [0033] radially outward directed blood flow in the impeller is increased by the delivering action of the vanes 54...is directed by the envelope 24 through the deflection channel; [0039] blood accelerated by the vanes). 	Siess discloses the claimed invention except for a frame disposed within at least a portion of the tube and at least one helical elongate element; a film of material supported at least partially by the helical elongate, and a plurality of winged projections that are coupled to the frame, such that each winged projection extends from a given strut of the frame toward a longitudinal axis of the tube, the plurality of winged projections being configured to rectify blood flow that is generated by rotation of the impeller toward a direction of the longitudinal axis of the tube. . 
 	Nunez teaches that it is known to use a plurality of winged projection that are coupled to the frame such that each winged projection extends from a given strut of the frame toward a longitudinal axis of the tube, the plurality of winged projections configured to rectify blood flow that is generated by rotation of the impeller toward a direction of the longitudinal axis of the tube as set forth in Figures 6 and 7, Elements 33a and 33b and Column 6 lines 16-24 to provide augmentation of impeller flow and assist in straightening the flow of fluid (e.g. Column 6 lines 20-24). 
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus as taught by Siess, with a frame disposed within at least a portion of the tube and at least one helical elongate element; and a film of material supported at least partially by the helical elongate, as taught by Evans et al, and with a plurality of winged projection that are coupled to the frame such that each winged projection extends from a given strut of the frame toward a longitudinal axis of the tube, the 
Regarding claims 2 and 17, the modified Siess discloses wherein the impeller is configured to be placed within the subject's left ventricle (e.g. Fig. 10 impeller 20 rotating in bulge 30, in LV).
Regarding claim 3, the modified Siess discloses wherein the tube is configured to be inserted into a body of the subject transcatheterally, while in a radially-constrained configuration, and wherein the winged projections are configured to become folded, when the tube is in its radially-constrained configuration (e.g. [0002] intravascularly insertable blood pump; Fig. 10 and [0041] catheter 14 extends through aorta AO; Fig. 11 and [0043] cylindrical extension 36 being radially reinforced; [0035] flexible vanes 54 are folded together; and Evans et al – [0114] flow straighteners 916 may be comprised of one or more flexible membranes – flexible implies capability of being folded).
Regarding claim 4, the modified Siess discloses the claimed invention except for wherein, when the impeller is disposed in a non- radially-constrained configuration, a pitch of the helical elongate element varies along a length of the helical elongate element. 

Regarding claims 13, 14, 23 and 24, the modified Siess discloses wherein the impeller and the tube are configured such that, when the impeller and the tube are deployed within the subject, a gap between an outer edge of the impeller and an inner surface of the tube is less than 1 mm, or is less than 0.4 mm (e.g. [0032] the front supporting wall 44 is arranged at a small distance of approximately 1 mm to the envelope (can be approximately less than or more than)… small distance of approximately 0.1 mm between the front supporting wall 44 and the envelope 24 allows only a comparably small amount of blood to flow).
Claims 5-6, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Siess (US Publication 2008/0103591) in view of Evans et al. (US Publication 2013/0053623) and .
Regarding claims 5 and 6, the modified Siess discloses the claimed invention except for wherein, when the impeller is disposed in a non- radially-constrained configuration, a pitch of the helical elongate element is greater than 1 mm, or less than 20 mm.  	Schwammenthal et al teaches that it is known to use wherein, when the impeller is disposed in a non- radially-constrained configuration, a pitch of the helical elongate element is greater than 1 mm, or less than 20 mm as set forth in [0040] length of each of the helical elongate elements is greater than 5 mm, less than 14 mm; [0043] pitches of each of the elongate elements are within 20 percent of one another (can be greater than 1 mm or less than 20 mm)) to enable control of blood flow speed.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus as taught by Siess, with wherein, when the impeller is disposed in a non- radially-constrained configuration, a pitch of the helical elongate element is greater than 1 mm, or less than 20 mm as taught by Schwammenthal et al, since such a modification would provide the predictable results of enabling control of blood flow speed.
Regarding claims 15 and 25, the modified Siess discloses the claimed invention except for wherein the impeller is configured to be stabilized with respect to the tube, such that, during rotation of the impeller, the gap between the outer edge of the impeller and the inner surface of the tube is maintained.  	Schwammenthal et al teaches that it is known to use wherein the impeller is configured to be stabilized with respect to the tube, such that, during rotation of the impeller, the gap .
Claims 7-12, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Siess (US Publication 2008/0103591) in view of Evans et al. (US Publication 2013/0053623) and Nunez (US Patent 8,690,749), as applied above, in further view of Demarais et al. (US 2012/0316586).
Regarding claim 7, the modified Siess discloses the claimed invention except for wherein the impeller further comprises a spring disposed inside of the helical elongate element, wherein the film of material is supported between the helical elongate element and the spring. 	Demarais et al teaches that it is known to use wherein the impeller further comprises a spring disposed inside of the helical elongate element, wherein the film of material is supported between the helical elongate element and the spring as set forth in Fig. 3 (e.g. element 34) and [0017] (e.g. a first coiled rotor element having a distal end and a proximal end is disposed over an outer surface of the inner tube) for use as a drive shaft to rotate the catheter. It would have been obvious before the effective filing date of the claimed invention to one having ordinary 
Regarding claim 8, the modified Siess discloses wherein the impeller comprises a plurality of helical elongate elements, and the film of material is supported between the plurality of helical elongate elements and the spring, such that the impeller defines a plurality of blades (e.g. Schwammenthal et al - [0055]-[0058] end portions connected to one another by a plurality of elongate elements, causing the elongate elements to radially expand and form helical elongate elements…such that the helical elongate elements thereto define at least one blade of the impeller).
Regarding claims 9 and 19, the modified Siess discloses wherein the impeller is configured to be radially constrained by the helical elongate element and the spring being axially elongated, and wherein in response to the axial elongation of the helical elongate element and the spring, the film is configured to change shape without the film of material breaking (e.g. Schwammenthal et al - [0014] the cage and impeller are engaged to one another by an engagement mechanism such that in response to the cage becoming radially compressed, the impeller becomes radially compressed; [0630] the film of material 168 conforms with the shape changes that the helical elongate elements undergo during the axial elongation of the structure 165).
Regarding claims 10 and 20, the modified Siess discloses wherein the spring, when disposed in a non- radially-constrained configuration thereof, is configured by virtue of its rigidity, to stabilize the impeller with respect to the tube, during rotation of the impeller, such that a gap between the outer edge of the impeller and the inner surface of the tube is maintained (e.g. [0014] the envelope may comprise a concentric planar wall arranged at a small distance to the impeller (gap maintained between outer edge of impeller and inner surface of tube)).
Regarding claims 11 and 21, the modified Siess discloses the claimed invention except for wherein the spring defines a lumen therethrough, the impeller further comprises proximal and distal bushings; and the apparatus comprises a rigid shaft configured to extend from the proximal bushing to the distal bushing via the lumen defined by the spring, the rigid shaft being configured to stabilize the impeller with respect to the tube, during rotation of the impeller, such that a gap between the outer edge of the impeller and the inner surface of the tube is maintained.  	Demarais et al teaches that it is known to use wherein the spring defines a lumen therethrough, the impeller further comprises proximal and distal bushings; and the apparatus comprises a rigid shaft configured to extend from the proximal bushing to the distal bushing via the lumen defined by the spring, the rigid shaft being configured to stabilize the impeller with respect to the tube, during rotation of the impeller, such that a gap between the outer edge of the impeller and the inner surface of the tube is maintained as set forth in Fig. 6A-B and [0076] (e.g. bearing 214 receives the tubular shaft 204 (rigid)…it is desirable to mount the bearing structure 214 distal to the distal end of the catheter body 202 (proximal)...distal end of tubular 
Regarding claims 12 and 22, the modified Siess discloses the claimed invention except for wherein the spring, when disposed in a non- radially-constrained configuration thereof, is configured such that there are substantially no gaps between windings of the spring and adjacent windings thereto.    	Demarais et al teaches that it is known to use wherein the spring, when disposed in a non- radially-constrained configuration thereof, is configured such that there are substantially no gaps between windings of the spring and adjacent windings thereto as set forth in Fig. 7B and [0079] (e.g. clot disruption catheter further includes a macerator assembly, comprising a tubular shaft 312, such as a highly flexible coil shaft (no spaces shown in Fig. 7B)) to transmit rotational torque. It would have been obvious before the effective filing date of the claimed 
Regarding claim 18, the modified Siess discloses wherein placing the tube into the subject's body with the impeller disposed inside the tube, comprises placing the tube into the subject's body with the impeller disposed inside the tube (e.g. [0030]).  The modified Siess discloses the claimed invention except for the impeller including a spring disposed inside the helical elongate element, and the film of material being supported between the helical elongate element and the spring, such as to define a blade of the impeller.  	Demarais et al teaches that it is known to use the impeller including a spring disposed inside the helical elongate element, and the film of material being supported between the helical elongate element and the spring, such as to define a blade of the impeller as set forth in Fig. 3, [0017], and [0055]-[0058] for use as a drive shaft to rotate the catheter and for more control over rate and direction of blood flow. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus as taught by Siess, with the impeller including a spring disposed inside the helical elongate element, and the film of material being supported between the helical elongate element and the spring, such as to define a blade of the impeller as taught by Demarais et al, since such a modification would provide the predictable results of use as a drive shaft to rotate 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792